DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aaron A. Fishman on 05/20/2021.
Claims are amended as follows:
1. 	(Currently Amended) An imaging method, comprising:
generating a horizontal image of an object;
automatically identifying a region of interest (ROI) of the object based on the horizontal image with a non-fully-supervised machine learning system; and 
generating a second image of the object within the identified ROI, wherein the second image comprises depth information of the object,
wherein the ROI is identified by obtaining a class activation map of the non-fully-supervised machine learning system and by comparing pixel values of the class activation maps to a predetermined threshold.

2. 	(Original) The method of claim 1, wherein the horizontal image is a color fundus image; an infrared fundus image; a scanning laser ophthalmoscope (SLO) image; or is derived from 3D optical coherence tomography (OCT) scan data.

3. 	(Original) The method of claim 1, wherein the second image is an OCT image.

4. 	(Original) The method of claim 1, wherein the horizontal image is derived from 3D optical coherence tomography (OCT) scan data, and the second image is an OCT image generated by extracting a portion of the 3D OCT scan data corresponding to the identified ROI.

5. 	(Original) The method of claim 4, further comprising discarding portions of the 3D OCT scan data that do not correspond to the identified ROI.

6. 	(Original) The method of claim 1, further comprising displaying the second image.

7. 	(Original) The method of claim 1, further comprising determining probabilities of identified regions of interest, the probabilities indicating a likelihood that the region of interest represents an abnormality of the object as determined by the non-fully-supervised machine learning system.

8. 	(Original) The method of claim 7, further comprising displaying a heat map of the probabilities overlaid on the horizontal image.



10. 	(Original) The method of claim 1, wherein the horizontal image is derived from a 3D survey image and the second image has a greater density than the horizontal image.

11.  	(Original) The method of claim 1, wherein the horizontal image is a 3D survey image, and the second image is a 3D optical coherence tomography (OCT) image taken of the identified ROI.

12.  	(Original) The method of claim 1, further comprising only storing data corresponding to the second image, or discarding data corresponding to the horizontal image that is not associated with the identified ROI.

13. 	(Original) The method of claim 1, wherein the object is an eye.

14. 	(Original) The method of claim 1, wherein the non-fully-supervised machine learning system comprises a convolutional neural network.

15. 	(Canceled) 


	receiving a horizontal image of an object from a subject;
	identifying an abnormality of the object as an output of the trained non-fully-supervised machine learning system based on the received horizontal image;
	extracting information of the trained non-fully-supervised machine learning used to identify the abnormality; and
identifying a region of interest within the horizontal image as a region of the horizontal image that contributed to the identification of the abnormality,
wherein the non-fully-supervised machine learning system is trained with a plurality of horizontal images of the object from different subjects to identify the abnormality of the object,
wherein the information of the trained non-fully-supervised machine learning system is extracted by determining class activation maps, and
wherein the region of interest is identified by comparing pixel values of the determined class activation maps to a predetermined threshold.

17. 	(Original) The method of claim 16, wherein the trained non-fully-supervised machine learning system is a convolutional neural network.

18. 	(Original) The method of claim 16, wherein the abnormality is a retinopathy disorder.



20. 	(Canceled) 

Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.

			 Statement of Reasons for Allowance
 With respect to the allowed independent claims 1:
Durbin et al. (US 20140276025, hereinafter “Durbin”), teaches
An imaging method, comprising: 
“generating a horizontal image of an object (a scan of a large field-of-view of the fundus is obtained using the fundus imaging system (a first imaging modality). An example of such a fundus image is shown in FIG. 3, Para. [0051]. Examiner submits the term “a fundus image” is equated “a horizontal image of an object”)”; 
“automatically identifying a region of interest (ROI) of the object based on the horizontal image (This image is then automatically processed using algorithms  to find regions-of-interest (301). Fast automated analysis of the fundus image enables the accurate localization of the regions-of-interest like the ones indicated by the region enclosed by the dashed line (302) in FIG. 3, Para. [0051])”; and 
“generating a second image of the object within the identified ROI (information thus obtained can be used to control the scan of a second imaging modality (e.g., OCT) of these regions-of-interest, Para. [0052]), wherein the second image comprises depth information of the object (Scan parameters may consist of any of the following: axial resolution, lateral resolution, strength of light signal, scan depth, over-sampling factor, locations, field-of-view, depth-of-focus, position of best axial focus, and focal ratios, Para. [0053]-[0057]).”
Yan et al. (US 20180089840, hereinafter “Yan”) teaches, 
“automatically identifying a region of interest (ROI) with a non-fully-supervised machine learning system (At 304, learning module 206 trains a first classifier to recognize the anatomical region of interest based on the first training images. The anatomical region of interest is a body portion that has been identified for investigation [0036] and the first learning architecture is an unsupervised learning architecture that automatically discovers representations needed for feature detection instead of relying on labeled input, Para. [0037] and Para. [0040]).”
However, Durbin and Yan, whether taken alone or combination, do not teach or suggest the following novel features: “an imaging method, comprising: wherein the ROI is identified by obtaining a class activation map of the non-fully-supervised machine learning system and by comparing pixel values of the class activation maps to a predetermined threshold”, in combination with all the recited limitations of the claim 1.

 	With respect to the allowed independent claims 16:
Durbin et al. (US 20140276025, hereinafter “Durbin”), teaches,
(a scan of a large field-of-view of the fundus is obtained using the fundus imaging system (a first imaging modality). An example of such a fundus image is shown in FIG. 3, Para. [0051]. Examiner submits the term “a fundus image” is equated “a horizontal image of an object”)”; 
“identifying an abnormality of the object (This image is then automatically processed using algorithms to find regions-of-interest (301). Fast automated analysis of the fundus image enables the accurate localization of the regions-of-interest like the ones indicated by the region enclosed by the dashed line (302) in FIG. 3, Para. [0051]).”
“identifying a region of interest within the horizontal image as a region of the horizontal image that contributed to the identification of the abnormality (information thus obtained can be used to control the scan of a second imaging modality (e.g., OCT) of these regions-of-interest, Para. [0052] and Scan parameters may consist of any of the following: axial resolution, lateral resolution, strength of light signal, scan depth, over-sampling factor, locations, field-of-view, depth-of-focus, position of best axial focus, and focal ratios, Para. [0053]-[0057]).”
Yan et al. (US 20180089840, hereinafter “Yan”) teaches, 
“extracting information (The second training images may be retrieved from, for example, database 209, Para. [0039]) of the trained non-fully-supervised machine learning (The second learning architecture may be an unsupervised learning architecture automatically discovers representations needed for feature detection, Paras. [0038]-[0040]) used to identify the abnormality (The second classifier is trained by using the second training images as input to a second learning architecture to identify probabilities of disease in the anatomical region of interest, Paras. [0038]-[0040]), wherein the non-fully-supervised machine learning system is trained with a plurality of horizontal images of the object from different subjects to identify the abnormality of the object (The second training images may include multiple sets of 2D patches corresponding to multiple image volumes of a particular anatomical region of interest (e.g., lung) and learning module 206 trains a second classifier to determine a probability of disease based on the second training images. The second classifier is trained by using the second training images as input to a second learning architecture to identify probabilities of disease in the anatomical region of interest, Paras. [0038]-[0040])”, in combination with all the recited limitations of the claim 16.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641